In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-111-CR &
                      06-17-113-CR



      MICHAEL PATRICK HEALY, SR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 188th District Court
                 Gregg County, Texas
         Trial Court No. 45,932-A & 45,930-A




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER

       Our review of the reporter’s record in this case indicates that it contains “sensitive data” as

that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 9.10(a). Sensitive data includes “a birth date, a home address, and the name of any person who

was a minor at the time the offense was committed.” TEX. R. APP. P. 9.10(a)(3). Volume 6 of the

reporter’s record contains the name of a person who was a minor at the time the offense was

committed.     Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or paper filing

with the court, including the contents of any appendices, must not contain sensitive data.” TEX.

R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

volume 6 of the reporter’s record contains sensitive data, we order the clerk of this Court or her

appointee, in accordance with Rule 9.10(g), to seal the electronically filed volume 6 of the

reporter’s record in this case.

       IT IS SO ORDERED.

                                                      BY THE COURT

Date: January 17, 2018




                                                 2